Citation Nr: 1100399	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to September 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The Board remanded the Veteran's claim in December 2009 in order 
to provide him with a compensation and pension examination to 
determine the nature and etiology of his acquired psychiatric 
disorder.  The RO afforded the Veteran with this examination in 
February 2010.  However, although the examiner stated that she 
reviewed the claims file and even cited several treatment 
records, she did not address all the relevant evidence in her 
report.  For example, the examiner wrote that the Veteran 
remained on methadone maintenance as late as January 2009 but 
that there was "no mention of any mental disorder such as 
Schizophrenia, PTSD, of Depression in those records."  
Nevertheless, in October 2008, the Veteran presented to the 
psychiatric department of the St. Louis VA Medical Center, where 
his "diagnosis being treated this visit" was listed as 
"Schizophrenia, mood disorder not otherwise specified."  
Furthermore, in November 2007, paranoid type Schizophrenia, 
chronic state, was listed in the Veteran's problem list.  
Therefore, as the February 2010 opinion did not adequately 
consider these treatment records, the Board finds the opinion is 
not sufficient for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate).  On remand, the RO should 
afford the Veteran a supplemental opinion to determine whether he 
is currently diagnosed with a psychiatric disorder or if he was 
diagnosed with a psychiatric disorder at any point during the 
appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
February 2010 compensation and pension 
examiner, with respect to the Veteran's 
claimed psychiatric disability.  The examiner 
should again state what psychiatric 
disability the Veteran is diagnosed with or 
has been diagnosed with during the appeal 
period, if any, and provide an opinion 
regarding whether it is at least as likely as 
not (i.e. a 50 percent or greater 
probability) that the disorder was incurred 
or aggravated as a result of active military 
service.  A discussion of the Veteran's post-
service treatment records indicating a 
possible Schizophrenia diagnosis must be 
included in the examination report.

Please send the claims folder to the 
February 2010 compensation and pension 
examiner for a supplemental opinion. 

If the February 2010 compensation and pension 
examiner is not available, please obtain the 
requested supplemental opinion from another 
appropriate clinician.  The clinician should 
have an opportunity to review the complete 
claims folder before rendering an opinion.  A 
new compensation and pension examination 
should only be conducted if the clinician 
preparing the new opinion deems one 
necessary.

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


